DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT

   TOTAL HEALTH ASSOCIATES, LLC a/a/o MICHELINE CINEUS,
                        Appellant,

                                  v.

              GEICO GENERAL INSURANCE COMPANY,
                          Appellee.

                            No. 4D21-1580

                       ________________________

     ADVANCED DIAGNOSTIC GROUP a/a/o PATTAMA BAILEY,
                        Appellant,

                                  v.

                   GEICO INDEMNITY COMPANY,
                            Appellee.

                            No. 4D21-1601

                       ________________________

    ADVANCED DIAGNOSTIC GROUP a/a/o ASHLEY BECKHAM,
                       Appellant,

                                  v.

        GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                        Appellee.

                            No. 4D21-1641

                            [July 14, 2021]

   Consolidated appeal of nonfinal orders from the County Court for the
Seventeenth Judicial Circuit, Broward County; John D. Fry, Judge; L.T.
Case Nos. CONO20-14419, CONO20-014099 and CONO20-014238 (70).
   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellants.

   Michael C. Clarke of Kubicki Draper, P.A., Tampa, for appellees.

PER CURIAM.

   In these three consolidated cases, the county court sua sponte entered
orders transferring venue without any showing that plaintiffs’ chosen
venue was improper or that transfer was appropriate on forum non
conveniens grounds. We issued orders in all three cases directing the
parties to show cause why these cases are not controlled by Advanced
Diagnostic Group v. Ocean Harbor Casualty Insurance Co., No. 4D21-458,
2021 WL 1310851 (Fla. 4th DCA Apr. 8, 2021), where this Court recently
reversed a group of similar orders. Having considered the responses and
replies, we conclude that these cases are controlled by our recent decision
in Advanced Diagnostic. Accordingly, we reverse and remand for further
proceedings.

   Reversed and remanded.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2